El Juez Asociado Seño®, Hutchisou,
emitió la opinión del tribunal.
La sección 29 de la “Ley de Inscripciones y Elecciones” (Leyes de 1919, núm. 79, págs. 531-551) dispone que: “El término para la exclusión de electores, de las listas electora-les, estará comprendido desde el primero de enero basta el treinta y uno de julio del año en que hubiere de celebrarse > elecciones. ” La transcripción de autos en este caso fué ra-dicada el 12 de diciembre. El alegato de los apelantes se presentó el día 15. Ambas partes solicitaron una vista rá-pida con el objeto de que este caso fuese decidido antes de .que expirara el presente término. La cansa fue señalada para vista y discutida el 19 de diciembre. El alegato de los apelados fué radicado el día 21 de diciembre. Hoy es el úl-timo día del término. El tiempo es demasiado corto para que seamos breves en la exposición de los becbos o para que ela-boremos las razones que tenemos para llegar a nuestras con-clusiones.
Un procurador general saliente le escribió al Superinten-dente de Elecciones el 22 de agosto de 1935, de la siguiente manera:
‘ ‘Señor:
“Acuso recibo de su comunicación del 7 de agosto de 1935, soli-citando mi opinión en cuanto a si los miembros de l'a Junta Insular de Elecciones que representan a los partidos principales coligados tienen derecho a un voto o a medio voto en las deliberaciones y deci-siones de dicha Junta. Sobre esta cuestión llama usted mi atención hacia las disposiciones de la Ley Electoral contenidas en las Secciones 1, 13 y 36, según han sido enmendadas por las leyes número 5 de 2 de abril de 1934 y 3 de 6 de julio de 1932.
“De acuerdo con la ley número 5 de 2 de abril de 1934, la Junta Insular de Elecciones se compone del Superintendente General de Elecciones y de tres personas representando los tres partidos políti-*279cos principales ele Puerto Rico, y de un observador por cada partido político que inscribiere candidatos por petición en las tres cuartas partes o más de los precintos electorales de toda la Isla y en un diez por ciento más del voto total depositado para todos los candidatos para el cargo de Comisionado Residente de Puerto Rico a los Estados Unidos en las últimas elecciones precedentes. Los primeros tendrán derecho a voz y voto, y el segundo a voz pero no voto, en las delibe-raciones y decisiones de la Junta.
“Por la sección 13, enmendada por esa misma ley, se da igual representación en las juntas locales dé elecciones de cada precinto electoral. Por la sección 36 de la Ley Electoral, según fué enmen-dada por la ley número 3 de 6 de julio de 1932, se dispone que un candidato podrá figurar en dos o más candidaturas que se hubieren de votar en las elecciones generales, limitándose el derecho del elector a votar una sola candidatura general, y disponiéndose que del resul-tado de esa elección se determinarán los derechos de los partidos que así han llevado un candidato repetido a Comisionado a Washington, en el sentido de considerar como partido principal el que hubiere re-cibido el mayor número de votos, y asignándole a los otros partidos que en esa forma llevaron un candidato repetido a Comisionado a Washington el derecho que hubiere adquirido, de acuerdo con el re-sultado de la elección y el orden establecido en la sección 14 de la ley.
“Hace referencia esa disposición contenida en la sección 36, supra, a lo que dispone la sección 14 que fué enmendada también por esa misma ley, en el sentido de que solamente se considerarán como partidos principales 'a los dos partidos políticos cuyos candidatos para Comisionado a los Estados Unidos obtuvieron el mayor número de votos en primer y segundo término, considerándose como partido de la mayoría el que obtuvo el primer lugar en el número de votos.
“Esa sección fué luego enmendada por la ley número 5 de 2 de abril de 1934, en el sentido de determinar por partidos principales a los tres partidos políticos cuyos candidatos para Comisionado Re-sidente obtuvieron el mayor número de votos en la columna de can-didaturas generales de los respectivos partidos depositados en las últi-mas precedentes elecciones.
“Así pues, tenemos que de acuerdo con esta última sección de la Ley Electoral deben y tienen que existir tres partidos políticos principales, o sea aquellos'que en las últimas elecciones obtuvieron el mayor número de votos en la columna de candidaturas generales de los respectivos partidos, siendo ésta una cuestión de hecho que consta en los records de esa Junta Insular y la que puede así deter-minarlo.
*280“En la sección 36 hay un disponiéndose que dice:
“ ‘Disponiéndose, sin embargo, que si los'dos partidos principales se combinaren en cualquier forma, bien fusionándose o postulando el mismo candidato para Comisionado Residente en Washington, o no-minando los mismos candidatos en una mayoría de los distritos se-natoriales o representativos de la Isla, entonces los observadores nom-brados de acuerdo con las secciones 1, 13 y 47 por petición en toda la Isla a base del diez por ciento o más del voto total emitido para Comisionado Residente a los Estados Unidos en las últimas elecciones precedentes, tendrán voz y voto en las deliberaciones y decisiones de la Junta Insular y juntas locales de elecciones, y tendrán en todo respecto los mismos derechos y obligaciones que se estipulan para los representantes de los partidos principales: Y disponiéndose, fi-nalmente, que cualquier empate en la votación en cualquier junta local de elecciones, constituirá ipso facto una apelación para ante la Junta Insular de Elecciones, del asunto objeto de empate y todo empate en la votación en la Junta Insular de Elecciones será deci-dido por el Gobernador de Puerto Rico.’
“El disponiéndose que acabo de copiar tuvo efecto y aplicación para las elecciones del año 1932, ya que para esa fecha hubo una com-binación de dos partidos principales con una misma candidatura general y postulando el mismo candidato para Comisionado Residente en Washington; y el resultado de esas elecciones, en cuanto a los partidos políticos se refiere, comprende la definición que de los mismos se hace por la sección 14, en la forma y manera como quedó enmen-dada esa sección por la ley número 5 de 2 de abril de 1934.
“Para armonizar la disposición contenida en esa sección en la forma y manera como ha sido enmendada, por esa misma ley se en-mendó la sección 13. Por la sección 14, como ya he dicho, se aumentó el número de partidos políticos principales a tres, o sean los que en las elecciones de 1932 y como resultado de las mismas, obtuvieron en primer, segundo y tercer término el mayor número de votos en la columna de candi, aturas generales, o sea que hoy y desde el día en que empezó a regir esa ley, tanto los partidos que se coligaron como los que no lo hicieron en las elecciones de 1932, se han de con-siderar y hasta un número de tres, para por' el número total de votos obtenidos en la columna de candidaturas generales se les clasifique como los tres partidos políticos principales en el orden correlativo al número de votos obtenidos.
“Así, pues, tenemos que hoy y a los fines de ley no existen par-tidos coligados y sí tres partidos políticos principales.
*281“Abora bien, en la sección 13, según quedó enmendada por esta ley, bay lo siguiente:
‘ ‘ ‘ Cuando dos partidos principales se coligaren para unas eleccio-nes generales, radicando en las oficinas del Secretario Ejecutivo am-bas candidaturas generales con candidatos comunes en treinta o más precintos de la Isla, entonces cada miembro de los partidos coligados •disfrutará de medio voto en las decisiones de las juntas electorales.
“ ‘Si asimismo se coligaren los tres partidos principales, entonces ■cada miembro de los partidos coligados disfrutará de un tercio de voto en las elecciones de las juntas electorales; y entonces, o sea, ■cuando los tres partidos principales se coligaren, el observador del primer partido por petición que se inscribiere en las próximas y subsiguientes elecciones de acuerdo con las disposiciones de la pre-sente ley tendrá voz y voto en las decisiones de las juntas elec-torales. ’
“Estos dos párrafos de la referida sección 13 tienen aplicación prospectiva únicamente.
“En el caso en que surjan cualesquiera de las circunstancias a que ios mismos se refieren, serían de inmediata aplicación las disposicio-nes que contienen en cuanto al derecho al voto de cada miembro de ios partidos que así se coligaren, siendo factible no sólo la coalición ■de dos partidos principales, si que también del total de los mismos, o sean los tres partidos principales que reconoce la ley.
“El disponiéndose de la sección 36 y los párrafos que copio antes aparentemente están en conflicto, esto es, las disposiciones de la sección 13 parece como que destruyen el referido disponiéndose, pero esa conclusión no es la verdadera.
“Es un becbo cierto que los dos partidos principales que tienen representación en esa Junta se coligaron o combinaron en la forma como dispone la sección 36 para las elecciones de 1932, y también es •cierto que al enmendarse la sección 14 por la ley número 5 de 2 de abril de 1934, se consideró el resultado de esas elecciones para clasi-ficar a los partidos políticos principales, y basta tanto por el resultado de estas elecciones no se cambie la naturaleza de los mismos a los fines de la composición de esa Junta, se entiende que los dos partidos ¡políticos principales que existían en las elecciones de 1932, continúan ■combinados y así también continúa siendo partido organizado el que lo fué para aquellas elecciones y tiene en la Junta Insular de Elec-ciones la representación que determina el disponiéndose de la sección 36, o sea un observador con voz y voto, y cualquier empate en la votación ba de resolverse en la forma y manera como se dispone en la .referida .sección.
*282“Si antes del día de las elecciones del año 1936, o sea después-del 10 de septiembre, a las doce del día, surgen las circunstancias a que se refieren los párrafos de l'a sección 13 que antes copio, entoncesy desde ese momento es que los representantes de los partidos princi-pales en las juntas electorales pasarán a tener voz y voto en la forma y manera como lo establecen los referidos párrafos, esto es, si la coa-lición es de dos partidos principales sus representantes tendrán medio-voto, y si la coalición es de tres partidos principales sus representantes tendrán un tercio de voto en las decisiones de todas las juntas electo-rales.
“En consideración a las anteriores explicaciones, soy de opinión que actualmente los miembros que componen la Junta Insular de Elec-ciones ban de continuar y continúan con los derechos del disponién-dose de la sección 36, o sea que aún cuando bubo una coalición para las elecciones de 1932, sus representantes continúan con derecho a un voto en las deliberaciones y decisiones de la Junta, teniendo igual derecho el observador del partido organizado o el partido por peti-ción que en aquellas elecciones así figuró y dependiendo el voto dé-los representantes de los nuevos partidos principales de la acción que éstos tomen basta el día 10 de septiembre del año de las elecciones.”
Otro procurador general, de reciente nombramiento, escri-bió al mismo Superintendente de Elecciones, el 30 de sep-tiembre, lo que sigue:
‘ ‘ Señor:
“Por carta de fecha 11 de septiembre de este año el Sr. Frank A. Martínez, miembro de esa Junta solicita de mí revise la opinión de esta oficina de agosto 22 del corriente año, dirigida a usted, en la que se interpretaron ciertas disposicones de la Ley Electoral y se resolvió que los miembros de la Junta Insular de Elecciones que re-presentan a los partidos principales coligados tienen derecho a un-voto en sus deliberaciones y decisiones. Habiendo leído cuidadosa-mente dicha opinión y habiendo notado que la misma es contradictoria entre sí, entiendo que es mi deber y está dentro de mis facultades re-visarla, lo que paso a hacer por medio de la presente. ■
“Con su carta antes mencionada, el señor Martínez acompaña una certificación expedida por el Secretario Ejecutivo de Puerto Rico, en la que este funcionario hace constar que el Partido Unión Republicana y el Partido Socialista radicaron ambos en su oficina candidaturas generales con candidatos comunes en más de treinta precintos electo-rales para las elecciones que se celebraron en esta Isla el día 8 de noviembi’e de 1932.
*283"En la opinión de esta oficina a que me he referido anteriormente se dijo lo siguiente:
“ ‘Para armonizar la disposición contenida en esa sección (se refiere a l'a Sección 14) en la forma y manera como ha sido enmen-dada, por esa misma ley (se refiere a la Ley Electoral de 1919) se enmendó la sección 13.
“ ‘Por l'a Sección 14, como ya he dicho, se aumentó el número de partidos políticos principales a tres, o sean los que en las eleccio-nes de 1932 y como resultado de las mismas, obtuvieron en primer, segundo y tercer término el mayor número de votos en la columna de candidaturas generales, o sea que hoy y desde el día en que empezó a regir esa ley, tanto los partidos que se coligaron como los que no lo hicieron en las elecciones de 1932, se han de considerar y hasta un número de tres, para por el número total de votos obtenidos en la columna de candidaturas generales se les clasifique como los tres par-tidos políticos principales en el orden correlativo al número de votos obtenidos.
“ ‘Así, pues, tenemos que hoy y a los fines de ley no existen parti-dos coligados y sí tres partidos políticos principales.
“ ‘Estos dos párrafos de la referida sección 13 tienen aplicación prospectiva únicamente.
“ ‘En el caso en que surjan cualesquiera de las circunstancias a que los mismos se refieren, serían de inmediata aplicación las dispo-siciones que contiene en cuanto al derecho al voto, de cada miembro de los partidos que así se coligaren, siendo factible no sólo la coalición de dos partidos principales, si que también del total de los mismos, o sean los tres partidos principales que reconoce la ley.
‘‘El disponiéndose de la Sección 36 y los párrafos que copio antes aparentemente están en conflicto, esto es, las disposiciones de la Sec-ción 13 parece como que destruyen el referido disponiéndose, pero esa conclusión no es la verdadera.
‘ ‘ ‘ Es un hecho cierto que dos de los p'axtidos pricipales qúe tienen representación en esa Junta se coligaron o combinaron en la forma como dispone la Sección 36 para las elecciones de 1932, y también es cierto que al enmendarse la sección 14 por l'a Ley No. 5 de 2 de abril de 1934, se consideró el resultado de esas elecciones para clasi-ficar a los partidos políticos principales y hasta tanto por el resultado de estas elecciones (supongo, que se referirá a las elecciones de 1936) no se cambie la naturaleza de los mismos a los fines de la composición de esa junta, se entiende que los dos partidos políticos principales que existían en las elecciones de 1932, continúan combinados y así *284también continúan siendo partido organizado el que lo fue para aque-llas elecciones y tiene en la Junta Insular de Elecciones la represen-, tación que determina el disponiéndose de la sección 36, o sea un observador con voz y voto, y cualquier empate en la votación ha de resolverse en la forma y manera como se dispone en la referida sec-ción.
“ ‘Si antes del día de las elecciones del año 1936, o sea después del 10 de septiembre a las doce del día, sur jen las circunstancias a que se refieren los párrafos de la Sección 13 que antes copio, en-tonces y desde ese momento es que los representantes de los partidos principales en las juntas electorales pasarán a tener voz. y voto en la forma y manera como lo establecen los referidos párrafos, esto es, si la coalición es de dos partidos principales sus representantes tendrán medio voto, y si la coalición es de tres partidos principales sus repre-sentantes tendrán un tercio de voto en las decisiones de todas las juntas electorales. En consideración a las anteriores explicaciones, soy de opinión que actualmente los miembros que componen la Junta Insular de Elecciones han de continuar y continúan con los de-rechos del disponiéndose de la Sección 36, o sea que aun cuando hubo una coalición para las elecciones de 1932, sus representantes continúan con derecho a un voto en las deliberaciones y decisiones de la Junta teniendo igual derecho el observador del partido organizado o el partido por petición que en aquellas elecciones así figuró, y de-pendiendo el voto de los representantes de los nuevos partidos prin-cipales de la acción que éstos tomen hasta el día 10 de septiembre del año de las elecciones.’
“Para una mejor comprensión de lo que luego vamos a decir, creo necesario copiar antes las disposiciones de la vigente Ley Electoral (Ley No. 79 de 23 de julio de 1919, subsiguientemente enmendada) que a mi juicio son aplicables a la cuestión en, controversia. Entre otras, son de rigurosa 'aplicación al punto que se discute las secciones que se copian a continuación, algunas ‘ad pedem literae’ y otras en lo pertinente solamente, a saber:
“ ‘Sección 1. — Esta Ley se conocerá por el nombre de “Ley Electoral”.
“ ‘Se establece una Junta Insular de Elecciones, que se compon-drá de un Superintendente General de Elecciones, como presidente, quien será designado por el Gobernador, con el concurso y consenti-miento del Senado de Puerto Rico, y de tres personas representando los tres partidos políticos principales de Puerto Rico, según más ade-lante se definen en la presente, y de un sustituto de cada uno de dichos miembros, quienes serán nombrados por el Gobernador a peti-*285ción de los organismos directivos centrales de dichos partidos; Dis-poniéndose, que el organismo directivo central de cualquier partido político que en las próximas y subsiguientes elecciones inscribiere candidatos por petición en las tres cuartas partes o más de los pre-cintos electorales de toda la Isla y en un diez (10) por ciento o más del voto total depositado para todos los candidatos para el cargo de Comisionado Residente de Puerto Rico a los Estados Unidos en las últimas elecciones precedentes, tendrá el derecho de nombrar un re-presentante y un sustituto que será designado con el nombre de “ob-servador” y quien distrifrutará de todos los privilegios y derechos de los miembros de dicha junta, y tendrá voz pero no voto en sus de-liberaciones y decisiones.
“ . . Dicha Junta podrá nombrar su personal subalterno y em-pleados, y podrá determinar y ñjar su remuneración dentro de la asignación que con tal objeto se hiciere por ley.’
“De acuerdo con esta sección, tal como regía para las elecciones de 1932 (véase la Dey No. 3 de 6 de julio de 1932), la Junta Insular de Elecciones estaba compuesta del Superintendente General de Elec-ciones y de dos personas representando a los dos partidos políticos principales de 1 a¡ Isla y de un sustituto de cada uno de dichos repre-sentantes, así como de observadores y sus sustitutos que nombrase cualquier partido político cuyo candidato para Comisionado a Washington hubiera obtenido 10% o más del total de votos depositados en las urnas para aquel cargo en las últimas elecciones precedentes, y por el organismo directivo central de cualquier partido que hubiera inscrito candidato por petición para toda la Isla en un 10% o más del voto total depositado para candidatos para cualquier cargo en las últimas elecciones precedentes.
“ ‘Sección 13. — (Enmendada por Ley No. 5 del 2 de abril de 1934). — En cada precinto electoral habrá una junta local de eleccio-nes, la cual desempeñará los deberes que por ley se prescriben, más aquellos que legalmente les señalare la Junta Insular de Elecciones. Cada una de dichas juntas locales se compondrá del juez municipal del municipio al cual perteneciere, como presidente, y de tres miem-bros más, y de miembros pro tempore quienes actuarán como sustitu-tos en caso de ausencia de los miembros propietarios, y estos miembros propietarios y pro tempore serán nombrados por los organismos directivos centrales de los tres partidos políticos principales de Puerto Rico, según más adelante se definen, con la aprobación de la Junta Insular de Elecciones; Disponiéndose, que el organismo central directivo de cualquier partido político que en las próximas y subsi-guientes elecciones inscribiere Candidatos por petición en las tres *286cuartas partes o más de los precintos electorales de toda la Isla y en un diez por ciento o más del voto total depositado en las urnas para todos los candidatos para aquel cargo en las últimas elecciones prece-dentes, tendrá el derecho de nombrar un representante y su sustituto en cada una de dichas juntas, que será conocido por el nombre de ob-servador, quien disfrutará de todos los derechos y privilegios de miembros de las citadas juntas locales y tendrá voz pero no voto en sus deliberaciones y decisiones.
“ ‘En los municipios donde no hubiere corte municipal, el juez de paz será miembro y presidente de la junta local de elecciones; Disponiéndose, que en la Capital y en el municipio de Ponce, cada uno de los cuales tiene dos precintos, los funcionarios de las cortes quienes asumirán las funciones como miembros presidentes de la junta local de elecciones de los precintos electorales de dicha Capital y dicho municipio de Ponce, serán los siguientes: primer precinto de la Capital, el juez de la primera sección de la corte municipal de la Capital; segundo precinto de la Capital, el juez de la segunda sec-ción de la corte municipal de la capital; primer precinto de Ponce, el juez de la corte municipal del municipio de Ponce; y segundo precinto de Ponce, el juez de paz del municipio de Ponce • Y, dispo-niéndose, además, que en el municipio de Utuado, el cual tiene tam-bién dos precintos electorales la junta local de elecciones del primer precinto será también la junta local de elecciones del segundo pre-cinto, con los mismos miembros, sustitutos y presidente.
“ ‘Cuando dos partidos principales se coligaren para unas elec-ciones generales, radicando en las oficinas del Secretario Ejecutivo ambas candidaturas generales con candidatos comunes en treinta o más precintos de la Isla, entonces cada miembro de los partidos co-ligados disfrutará de medio voto en las decisiones de las juntas electo-rales.
“ ‘Si asimismo se coligaren los tres partidos principales, enton-ces cada miembro de los partidos coligados disfrutará de un tercio de voto en las decisiones de las juntas electorales; y entonces, o sea cuando los tres partidos principales se coligaren, el observador del primer partido por petición que se inscribiere en las próximas y sub-siguientes elecciones de acuerdo con las disposiciones de la presente ley, tendrá voz y voto en las decisiones de las juntas electorales.’
“Tal como regía esta sección para las elecciones de 1932 (véase Ley No. 3 de julio 6 de 1932), las juntas locales de elecciones se com-ponían del presidente (juez municipal o juez de paz) y de dos miem-bros más y sus sustitutos, nombrados por los organismos directi-*287tos centrales ele los dos principales partidos políticos de Puerto Rico, eon la aprobación de la Junta Insular de Elecciones, y de un obser-vador y su sustituto nombrado por el organismo directivo central de cualquier partido político cuyo candidato para Comisionado a los Estados Unidos Rubiera obtenido 10% o más del total de los votos depositados en las urnas para los candidatos para aquel cargo en las últimas elecciones precedentes, y de cualquier partido que Rubiera inscrito candidatos por petición para toda la Isla en un 10% o más del voto total depositado en las urnas para candidatos para aquel cargo en las últimas elecciones precedentes.
“ ‘Sección 14.— (Enmendada por Ley No. 5 de 2 de abril de 1934). —Por partidos principales se definen los tres partidos políticos, cuyos candidatos para Comisionado Residente de Puerto Rico a los Estados Unidos obtuvieron el mayor número de votos en la columna de can-didaturas generales de los respectivos partidos, depositados en las últimas precedentes elecciones; por partido por petición se define cualquier partido político que en las próximas y subsiguientes elec-ciones inscribiese (debería ser inscribiere) candidatos por petición en las tres cuartas partes o más de los precintos electorales de toda la Isla y en un diez por ciento o más del voto total depositado para todos los candidatos para el cargo de Comisionado Residente de Puerto Rico en los Estados Unidos en las últimas elecciones precedentes. Cualquier partido político que baya adquirido la categoría de partido principal o de partido por petición será considerado y disfrutará de los derechos de tal Rasta que su candidato en su respectiva columna de candidaturas generales para Comisionado Residente de Puerto Rico en los Estados Unidos dejare de obtener en unas elecciones ge-nerales el número de votos necesarios para alcanzar dicha categoría de acuerdo con las disposiciones de esta sección.’
“Tal como regía esta sección para las elecciones de 1932 (véase Ley No. 3 de 6 de julio de 1932), por. partidos principales se signifi-caban los dos partidos políticos cuyos candidatos para Comisionado a los Estados Unidos obtuvieron el mayor número de votos en primero y segundo término, depositados para candidatos para aquel cargo en las precedentes elecciones; por partido de la mayoría se significaba el partido político cuyo candidato para Comisionado a los Estados Unidos obtuvo el mayor número de votos para candidato para dicho cargo en las elecciones precedentes; y por partido organizado se sig-nificaba un partido político cuyo candidato para Comisionado a los Estados Unidos Rubiera obtenido un 10% o más de la totalidad de votos para todos los candidatos para aquel cargo en las elecciones precedentes. Cualquier partido que Rubiera adquirido la categoría *288de principal, p'articlo de la mayoría o partido organizado, sería con-siderado y tratado como tal hasta que im candidato de dicho partido-para Comisionado a los Estados Unidos dejase de obtener en un'as-elecciones subsiguientes el número de votos necesarios para alcanzar dicha categoría de acuerdo con l’as reglas anteriormente expuestas en esta sección.
“ 'Sección 36.— (Enmendada por Ley No. 3 de 6 de julio de 1932). Cualquier partido político principal o cualquier partido que hubiere-depositado más del diez por ciento del voto total de la Isla para Co-misionado a Washington en las elecciones generales precedentes, ten-drá derecho a nombrar candidatos por medio de convenciones debida-mente convocadas. Dichas convenciones se celebrarán a más tardar el cinco de septiembre, y el presidente y el secretario de las mismas-certificarán al Secretario Ejecutivo, a más tardar a las doce del día del 10 de septiembre, los nombres de los candidatos designados por la convención. Si cualquiera de los partidos dejare de presentar al Secretario Ejecutivo, el diez de septiembre a las doce del día, o antes., el nombre de algún candidato para algún cargo, entonces el partido que así faltare, perderá el derecho a la presentación de candidatos para tal cargo o cargos.
“ 'Ningún partido político presentará más de una candidatura para cada cargo . . . Disponiéndose, que cualquier candidato podrá figurar en dos o más candidaturas que se hubieren de votar en las elecciones generales, pero ningún elector, al votar, podrá marear bajo más de una candidatura general. Entendiéndose, sin embargo, que esta disposición no se interpretará en el sentido de coartar al elector en su derecho de votar candidaturas mixtas; Disponiéndose, asi-mismo, que las prescripciones de la Sección 40 de la Ley 79 de 1919, tal como quedó subsiguientemente enmendada por las Leyes No. 1 de mayo 7 de 1927 y No. 1-de mayo 5 de 1928, en cuanto las mismas estén en conflicto con lo dispuesto en la presente sección no tendrán efecto ni valor alguno; Disponiéndose, además, que para determinar los derechos de los partidos que tuvieren un candidato repetido a Comisionado a Washington, se considerará como principal aquel par-tido que hubiere recibido el mayor número de votos, asignándole a los otros partidos los derechos que hubieren adquirido, y en el orden establecido en la Sección 14 de esta Ley; Disponiéndose,, sm embargo, que si los dos partidos principales se combinaren en cualquier forma, bien fusionándose o postulando el mismo candidato para Comisio- ■ nado Residente en Washington, o nominando los mismos candidatos en una mayoría de los distritos senatoriales o representativos de la Isla, entonces los observadores nombrados de acuerdo con las secciones • *2891, 13 y 47 de esta Ley por los partidos organizados y los partidos inscritos por petición en toda la Isla a base del diez por ciento o más del y oto total emitido para Comisionado Residente a los Estados Uni-dos en las últimas elecciones precedentes, tendrán voz y voto en las deliberaciones- y decisiones de la Junta Insular y juntas locales de -elecciones, y tendrán en todo respecto los mismos derechos y obli-gaciones que se estipulan para los representantes de los partidos principales; Y disponiéndose, finalmente, que cualquier empate en la votación en cualquier junta local de elecciones, constituirá “ipso fado” una apelación para ante la Junta Insular de Elecciones, del asunto objeto de empate y todo empate en la votación en la Junta Insular de Elecciones será decidido por el Gobernador de Puerto Rico. ’
' “La sección 40, a que se alude en la Sección 36 arriba transcrita, dispone que ninguna persona podrá ser candidato para más de un cargo ni para un mismo cargo en dos o más candidaturas distintas.
“ ‘Sección 47. — (Enmendada por Ley No. 5 de abril 2 de 1934.)— En cada colegio electoral de cada precinto habrá una junta de co-legio, compuesta de tres inspectores y de tres secretarios, nombrados respectivamente por los tres partidos políticos principales, con las fa-cultades y deberes que más adelante se proveen; Disponiéndose, que el organismo directivo central de cualquier partido por petición, po-drá nombrar un representante que será conocido con el nombre de ob-servador quien tendrá derecho de estar presente en. cada colegio electoral en todo tiempo para observar todo el trabajo y procedimiento de su colegio electoral, con los derechos adicionales que específica-mente se le confiere por esta ley, pero ningún otro derecho; Dispo-niéndose, además, que no se adjudicará ninguna papeleta a un par-tido o candidato, excepto por el voto unánime de la Junta de colegio incluyendo los observadores provistos en esta sección. . . .’
“Tal como regía esta sección, según enmienda de 6 de julio de 1932, cada junta de colegio se componía de dos inspectores y de dos secretarios nombrados por el Superintendente de Elecciones a pro-puesta de los dos partidos políticos principales; teniendo derecho cualquier partido político por petición que hubiera inscrito una can-didatura general con Comisionado Residente en Washington, me-diante petición de por lo menos un 10% de los electores legalmente inscritos y que votaron en las elecciones últimas precedentes, a nom-brar un representante que sería conocido con el nombre de obser-vador. Esta sección tal como rigió para las elecciones de 1932 com tenía un disponiéndose que se leía como sigue:
“ ‘. . . . si los dos partidos políticos principales se combinaren en *290cualquier forma, bien fusionándose o postulando el mismo candidato para Comisionado Residente en Washington, o nominando los mismos candidatos en una mayoría de los distritos senatoriales o representa-tivos de la Isla, el organismo directivo central de cualquier partido político organizado o cualquier partido político por petición que hu-biere inscrito una candidatura general con Comisionado Residente a Washington, mediante petición de por lo menos un diez por ciento de los electores legalmente inscritos y que votaron en las últimas elecciones precedentes, podrá nombrar un representante que será conocido con el nombre de Inspector y un auxiliar que desempeñará las funciones de Secretario, nombrados por el Superintendente de Elecciones a propuesta del partido político por petición con derecho a nombrarlos y tanto el inspector como el secretario tendrán los mismos derechos, privilegios, obligaciones y prerrogativas que los .inspectores y secretarios de los partidos principales . . .’
“Algunas de las disposiciones legales 'arriba transcritas son las mismas a las cuales nos llamó usted nuestra atención en su carta de 7 de agosto de este año.
“Una historia concisa de los partidos y sus evoluciones en las últimas tres elecciones precedentes es la siguiente:
“Con anterioridad a las elecciones de 1924, el Partido Republi-cano Puertorriqueño se dividió en dos sectores: uno de ellos retuvo la maquinaria del partido y continuó designándose con el nombre de Partido Republicano. Este sector convino con el Partido Unión de Puerto Rico un pacto o alianza para llevar los mismos candidatos al ticket electoral en las próximas elecciones. El otro sector celebró una convención separada y adoptó el nombre de Partido Constitu-cional Histórico y formó una coalición con el Partido Socialista para postular los mismos candidatos. Los partidos aliados, que entonces figuraban como partidos políticos principales, conservaron, sin embargo, existencia legal independiente hasta el día de las elecciones de 1928, por razón de haber figurado en columnas separadas en la papeleta electoral oficial, aunque teniendo cada uno de ellos los mis-mos candidatos que el otro para los cargos objeto de la elección (Mar-tínez Nadal vs. Saldaña, 38 D.P.R. 446). En aquellas elecciones concurrieron también a las urnas los Partidos Socialista y Constitu-cional Histórico, figurando en columnas separadas pero con candidatos comunes. De acuerdo con el resultado de dichas elecciones la Unión de Puerto Rico obtuvo el mayor número de votos y por tanto continuó siendo partido principal de mayoría: le siguió en segundo turno el partido Socialista, que se convirtió en partido principal de minoría; *291en tercer turno, el Partido Constitucional Histórico y en cuarto turno, el Partido Republicano.
“Para las elecciones de 1928 los partidos aliados inscribieron una candidatura común en una sola columna bajo el nombre de Alianza Puertorriqueña de los Partidos Unión de Puerto Rico y Republicano Puertorriqueño. Asimismo los partidos coligados figuraron sus can-didatos en una sola columna en la papeleta general oficial bajo el nom-bre de Partido Socialista Constitucional. Como resultado de estas elecciones continuó la Alianza ostentando la condición de partido principal de mayoría, pero los partidos aliados se convirtieron ante la ley en un nuevo partido bajo el nombre de Alianza Puertorriqueña. (Barceló vs. Saldaña, 42 D.P.R. 254). El Partido Socialista Cons-titucional retuvo su puesto de partido principal de minoría. La fu-sión de los partidos aliados se debió a que por Ley de 7 de mayo de 1927 se enmendaron las secciones 40 y 42 de la Ley Electoral, en el sentido de prohibirse por la primera que persona alguna pudiera ser candidato para un mismo cargo en dos o más candidaturas distintas y disponerse por la segunda que los partidos que en las elecciones anteriores fueron a las urnas aliados o coligados, inscribiendo candi-daturas separadas en las cuales figuraran en todo o en parte los mismos candidatos para iguales cargos, podrían inscribir en la Se-cretaría Ejecutiva de Puerto Rico, a petición del organismo central directivo de dicha alianza o coalición, un nombre general para la referida alianza o coalición y una insignia que contuviera las insignias de cada uno de los partidos aliados y coligados, inscribiéndose debajo de la misma una sola candidatura, y disponiéndose que la alianza o coalición que así concurriera a las urnas sería considerada como un solo partido, con las mismas prerrogativas, derechos y debe-res que, de acuerdo con la ley, tenían los partidos que la integraran; siendo considerada como partido principal u organizado, de acuerdo con el número de votos que obtuviera en la elección.
“Con anterioridad a las elecciones de 1932 la Alianza Puertorri-queña y el otro sector político que se denominaba Republicano Puro o Constitucional Histórico se fusionaron, formando un nuevo partido político bajo el nombre de Unión Republicana. Este nuevo partido adquirió todos los derechos, prerrogativas, etc. de la Alianza Puerto-rriqueña convirtiéndose, por tanto, en partido principal de mayoría. Para las referidas elecciones de 1932 la Unión Republicana y el Par-tido Socialista se coligaron, radicando candidatos comunes para igua-les cargos, aunque en distintas columnas. Como partidos por peti-ción concurrieron a dichas elecciones el Partido Liberal y el Partido Nacionalista, ninguno de los cuales, al inscribirse, tenía representa-*292eión alguna en las juntas electorales, por no haber postulado el pri-mero candidato alguno para Comisionado Residente en las últimas elecciones precedentes (Martínez vs. Junta Insular de Elecciones, 43 D.P.R. 413) y por no haber obtenido el candidato para Comisionado a Washington del segundo el número de votos necesarios de acuerdo con la ley. Más tarde, sin embargo, por haber sido enmendadas las secciones 1, 13 y 47 de la Ley Electoral por la Ley No. 3 de 6 de •julio de 1932, dichos partidos por petición pudieron nombrar observa-dores en todas las juntas electorales antes del día de las elecciones. Como resultado de estas elecciones el Partido Liberal Puertorriqueño se convirtió en partido principal de mayoría; el Partido Unión Repu-blicana en partido principal de minoría; y el Partido Socialista, en partido organizado. El Partido Nacionalista perdió su status como partido político por petición. Luego, a virtud de la enmienda de la Sección 14, arriba transcrita, el Partido Socialista pasó a ser partido principal también.
“Teniendo en cuenta la ley y los hechos antes expuestos, veamos si en la opinión de esta oficina de 15 de agosto próximo pasado se inter-pretaron correctamente las secciones de nuestra Ley Electoral apli-cables al punto en controversia.
“En dicha opinión se afirma en uno de sus párrafos que actual-mente y a los fines de ley no existen partidos coligados, mientras en otro párrafo subsiguiente se dice que ‘es un hecho cierto que dos de los partidos principales (Unión Republicana y Partido Socialista) que tienen representación en esa Junta, se coligaron o combinaron en la forma como dispone la sección 36 para las elecciones de 1932, y también es cierto que al enmendarse la sección 2 por la Ley No. 5 de 2 de abril de 1934, se consideró el resultado de esas elecciones para clasificar 'a los partidos principales políticos y hasta tanto por el re-sultado de estas elecciones no se cambie la naturaleza de los mismos a los fines de la composición de esa Junta, se entiende que los dos par-tidos políticos principales que existían en las elecciones de 1932, con-tinúan combinados y así también continúa siendo partido organizado el que lo fué para aquellas elecciones y tiene en la Junta Insular de Elecciones la representación que determina el disponiéndose de la Sec-ción 36, o sea un observador con voz y voto, y cualquier empate en la votación ha de resolverse en la forma y manera como se dispone en la referida sección.’
“Como se podrá ver, entre amfios párrafos existe un conflicto o contradicción que imposibilita el que puedan armonizarse, ya que mientras en el primero se sostuvo que a los fines de ley no existen actualmente partidos coligados, se sostiene en el segundo que los dos *293partidos políticos que fueron, coligados a las elecciones de 1932 con-tinúan combinados. De estas dos conclusiones la última, según nues-tro criterio, es la correcta, ya que de acuerdo con la ley, para que dichos dos partidos puedan considerarse descoligados, es requisito indispensable que al inscribir sus candidaturas para las próximas elec-ciones lo hagan con candidatos distintos.
“Como hemos manifestado anteriormente, los Partidos Unión Re-publicana y Partido Socialista unieron sus fuerzas o se coligaron para las elecciones de 1932 radicando candidaturas comunes para to-dos los cargos, si bien figuraron en la papeleta general en distintas columnas. Esta coalición tuvo vida legal a mi juicio, desde el día 10 de septiembre de 1932, al radicarse en la Secretaría Ejecutiva las candidaturas de dichos partidos con candidatos comunes para el cargo de Comisionado Residente y para todos los demás cargos en todos los precintos electorales en que está dividida la Isla, todo ello de acuerdo con la sección 36 de la Ley Electoral, según fué enmendada por la ley de julio 6 de 1932. Ignoro si a esta coalición se le fijó término de duración; pero aun cuando no se le hubiera fijado ex-presamente, sin embargo, dada la naturaleza especial y los fines y propósitos de los partidos políticos, el término de duración no podía ser otro que el de cuatro años (Barceló vs. Saldaña), de modo que la referida coalición está actualmente en todo su vigor y lo estará hasta el día 10 de septiembre de 1936, año de las próximas elecciones ge-nerales, en la cual fecha se considerará dicha coalición terminada o continuada, dependiendo de que los partidos coligados radiquen sus candidaturas para dichas elecciones con candidatos comunes o candi-datos distintos, o a menos que antes de dicha fecha, por algún acto legal positivo de su parte, demuestren la inexistencia de la coalición.
“Además de lo expuesto, de acuerdo con la sección 14 de la Ley Electoral, el status, derechos y prerrogativas de los partidos políticos se determinan por el número de votos que obtengan sus candidatos en las elecciones precedentes, los que conservarán hasta que en unas elecciones generales dejaren de obtener los votos necesarios. Asimismo se dispone por la sección 36 de dicha ley que los derechos de partidos coligados se determinan por el número de votos que hayan obtenido sus candidatos en l'as últimas elecciones. Por último, la sección 42 del mismo estatuto, según fué enmendada por la Ley No. 1 de 7 de mayo de 1927, concede a los partidos políticos que en elecciones anteriores hubieran ido a las urnas aliados o coligados, inscribiendo candidaturas separadas con candidatos comunes para iguales cargos, un derecho que no concede a los partidos que fueron separados a dichas elecciones, o sea el de inscribir un nombre general para dicha *294alianza o coalición, etc. De la lectura de todas estas secciones apa-rece claro que la propia ley expresamente sigue considerando coliga-dos a los partidos que en esta forma concurrieron a las elecciones de 1932.
“Se sostiene también en la opinión anterior que los dos últimos párrafos de la sección 13, tal cual quedó enmendada por la ley de 1934, tiene efecto prospectivo únicamente; o en otras palabras, que ‘si antes del día de las elecciones del año 1936, o sea después del 10 de septiembre, a las doce del día, surgen las circunstancias a que se refieren los párrafos de la sección 13 antes copiada, entonces y desde ese momento es que los representantes de los partidos principales en las juntas electorales pasarán a tener voz y voto en la forma y manera como lo disponen los referidos párrafos, esto es, si la coalición es de dos partidos principales sus representantes tendrán medio voto, y si la coalición es de tres partidos principales sus representantes tendrán un tercio de voto en las decisiones de todas las juntas electorales.’
“El primero de estos párrafos dispone que cuando dos partidos principales se coligaren para unas elecciones generales, radicando en las oficinas del Secretario Ejecutivo ambas candidaturas generales, con candidatos comunes en treinta o más precintos de la Isla, entonces cada miembro de los partidos coligados disfrutará de medio voto en las deliberaciones y decisiones de las juntas electorales; y el otro párrafo dispone que si la coalición fuere de los tres partidos princi-pales, entonces cada miembro de los partidos coligados disfrutará de un tercio de voto en las deliberaciones y decisiones de las juntas electorales. En este último caso, o sea cuando los tres partidos prin-cipales se 'coligaren, el observador del primer partido por petición que se inscribiere en las próximas y subsiguientes elecciones de acuerdo con las disposiciones de esta ley, tendrá voz y voto en las decisiones de las juntas electorales.
“No creo que en este caso esté estrictamente envuelta la cuestión de retroaetividad de la ley sino más bien la situación de techos exis-tentes al entrar en vigor la ley enmendatoria antes citada; en otras palabras, si el día 2 de julio de 1934 y actualmente se dió y se da la condición de la existencia de dos partidos principales coligados.
“Eos partidos principales son actualmente el Liberal, la Unión Republicana y el Socialista. No existen ya partidos organizados e ignoro cuál es el primer partido por petición que se haya inscrito para las próximas elecciones de 1936.
“Si el primer párrafo antes citado se ha de considerar con efecto prospectivo únicamente, resultaría que los partidos Unión Republi-cana y Socialista, actualmente coligados, tendrían un voto cada uno en *295las deliberaciones y decisiones de las juntas electorales por un voto que tendría el Partido Liberal, es decir que existiría una proporción de dos a uno, lo cual no sería justo ni equitativo y violaría el principio de igualdad o de igual representación que informa la legislación electoral. Por otra parte, si ha de persistir la interpretación dada a estos párrafos, uno de los partidos principales iría a las inscripciones que han de celebrarse próximamente con desventaja respecto a los otros dos partidos principales, pues dichos dos partidos en todos sus actos, desde las elecciones de 1932 hasta ahora, han demostrado y siguien demostrando que están coligados para todos los fines de ley, especial-mente para los fines electorales. Como hemos dicho anteriormente, los partidos Liberal y Unión Republicana adquirieron el status de partidos políticos principales como resultado de las elecciones de 1932 y según la ley entonces vigente la representación de dichos dos par-tidos principales resultaba equilibrada en la Junta Insular de Elec-ciones y en las otras juntas electorales. Por tal motivo, al enmen-darse la sección 14 y reconocerse el Partido Socialista la considera-ción de partido principal se enmendó al mismo tiempo la sección 13 mediante la inserción de los dos párrafos antes referidos de manera que subsistiera la igualdad de representación en dichas juntas para los partidos principales adversarios.
“Tenemos que llegar a esa conclusión si estudiamos el modo y tiempo en que se usó el verbo coligar; si consideramos las causas o motivos que indujeron al poder legislativo a aprobar dichos párrafos y si tenemos én cuenta las otras secciones ‘in pari materia’ de la Ley "Electoral así como los hechos y circunstancias del caso.
“Los párrafos que comentamos disponen que cuando dos partidos principales se coligaren para unas elecciones generales radicando candidaturas con candidatos comunes en más de treinta precintos elec-torales, cada miembro de los partidos coligados disfrutará de medio voto en las deliberaciones y decisiones de las juntas electorales. Coli-garen es el futuro imperfecto de subjuntivo del verbo coligar. Según la gramática castellana, el modo subjuntivo expresa el hecho como un deseo o como dependiente y subordinado a otro hecho indicado por uno cualquiera de los otros tres modos, como por ejemplo, ‘deseo que vengas’, ‘leería si me escuchaseis’, ‘cuando dos partidos principales se coligaren radicando candidaturas generales,’ y el futuro imper-fecto de subjuntivo anuncia el hecho como no acabado y siempre como contingente, referido ya al presente, ya al futuro. Enuncián-dose el hecho como no acabado, referido ya al presente ya al futuro, entiendo que si al empezar a regir la Ley No. 5 de 2 de abril de 1934 en dos de julio del mismo año, existían dos partidos coligados, rige *296desde esa fecha la disposición en cnanto a que cada miembro de los partidos coligados disfrutará de medio voto en las decisiones y deli-beraciones de las juntas electorales, máxime cuando no existe palabra 'alguna que modifique el término ‘elecciones generales’, que lo mismo puede referirse a las elecciones ppclas. que a las venideras.
“Las leyes electorales se interpretan liberalmente sobre la base de que fueron aprobadas p'ara impedir el fraude, preservar al ciudadano la integridad del derecho del sufragio y garantizarle la libertad de selección.
“ ‘The purpose of elections is to obtain fair expression of the preferences of the qualified voters in accordance with the established law.’ Hall vs. Barton, 195 N. E. 753.
“ ‘In the absence of fraud, election statutes will be liberally construed to secure the elector opportunity to freely and fairly “east his ballot and to uphold the will of the electorate and prevent disfranchisement. ’ ’ ’ Lumen vs. Simpson, 194 N. E. 341.
“ ‘Statutory provisions as to elections must be interpreted on theory that statutes were enacted to prevent fraud and mistakes and to secure freedom of choice, and are not to be so construed as to make right of voting and having votes counted with accuracy subject to technical obstructions not affecting merits of election.’ Chaney v. Wallace, 193 N. E. 546.
“Si aceptáramos que los partidos de referencia se desligaron o déseoligaron inmediatamente después de celebradas las elecciones, dichos partidos deberían considerarse a todos los fines legales como par-tidos de minoría, y de llegarse a esta conclusión tendría que acep-tarse que la Coalición existió únicamente el día de las elecciones a los fines de triunfar sobre los partidos que concurrieron solos a las elec-ciones de 1932. Tal interpretación no sólo nos conduciría a un ab-surdo, sino que patrocinaría el fraude electoral.
“Si cerráramos los ojos ante la realidad de lo hechos, podría ad-mitirse que hasta tanto no llegue el 10 de septiembre no podrá deter-minarse si los dos partidos que actualmente constituyen la mayoría legislativa están coligados o no, pero siendo la realidad otra, o sea que dichos partidos se hallan actualmente coligados, lo que se podrá determinar en la fecha antes indicada será si continúan coligados o no.
“No debemos olvidar que en las elecciones de 1932 el Partido So-cialista perdió su status como partido principal y que al concedérsele nuevamente dicho status por la ley de 1934 no pudo ser la intención del legislador dar ventajas a la Coalición sobre el otro partido principal, de manera que si la ley ha de interpretarse retrospectivamente *297•en tanto en cnanto se refiere a las disposiciones referentes al status del Partido Socialista, debe dársele el mismo efecto a sus disposiciones relacionadas con el voto de los representates de los partidos princi-pales en las juntas electorales.
“Otras de las conclusiones erróneas a que se llegó en l'a ameri-tada opinión es aquella en la que se afirma que continúa siendo partido organizado el que lo fué para las elecciones de 1932, y que ■diebo partido tiene en la Junta Insular de Elecciones la representa-ción que determina el disponiéndose de la sección 36, o sea un obser-vador con voz y voto. Hemos argumentado anteriormente que como resultado de las elecciones de 1932 el Partido Liberal se convirtió en partido principal de mayoría, la Unión Republicana vino a ser par-tido principal de minoría y el Partido Socialista adquirió la categoría de partido organizado, por haber obtenido más de un 10% de la tota-lidad de votos para todos los candidatos para el cargo de Comisio-nado Residente en dichas elecciones. En otras palabras, el Partido Socialista se convirtió de partido principal de minoría en partido organizado, ocupando su lugar la Unión Republicana que fué a dichas elecciones como partido principal de mayoría, categoría que le arre-bató en las urnas el Partido Liberal de nueva creaeióh. El Partido Nacionalista perdió su status de partido organizado por no haber ob-tenido un 10% de la totalidad de votos para todos los candidatos para el cargo de Comisionado a Washington.
“Al cambiar el status de los partidos cambió también su repre-sentación en la Junta Insular de Elecciones, de modo que el obser-vador del Partido Liberal se convirtió en miembro de la Junta re-presentando al partido principal de mayoría, el miembro de la Junta que representaba al Partido Socialista se convirtió en observador y desapareció el observador que tenía el partido Nacionalista. Esta situación se prolongó hasta el 2 de junio de 1934, en que empezó a regir la Ley No. 5, que enmendó la Sección 14 y le dió al Partido Socialista la categoría de partido principal. Por esta sección queda-ron eliminados los partidos organizados y se concedió a los partidos por petición un observador, una vez inscritos, de suerte que actual-mente no existen observadores de partidos por petición en la Junta Insular de Elecciones.
“Por todas l'as razones expuestas, soy de opinión que los miembros de la Junta Insular de Elecciones y demás juntas electorales que re-presentan a los partidos principales actualmente coligados (Partido Unión Republicana y Partido Socialista) disfrutan de medio voto únicamente en las decisiones de dichas juntas.
*298“Esta opinión revoca la anterior de esta oficina de agosto 22 de-1935.”
En nna demanda radicada en la corte de distrito el 7 de-octubre los demandantes alegaron: qne el Partido Unión Republicana y el Partido Socialista de Puerto Rico son dos. partidos políticos principales de la Isla de Puerto Rico, de-finidos y reconocidos por ley; qne Leopoldo Figueroa y Bo-lívar Pagán son miembros de la Junta Insular de Eleccionesen representación de estos dos partidos políticos; que Charles H. Terry, es miembro y Presidente de la Junta Insular de-Elecciones; que el partido Liberal Puertorriqueño es un par-tido político principal de la Isla de Puerto Rico, definido y reconocido por ley; y que Frank A. Martínez es el miembro* representante del partido Liberal en dicha Junta. El resto-de la demanda lee así:
”3. — Que la Junta Insular de Elecciones es una Junta oficial del Gobierno Insular de Puerto Rico, creada por ley, y actualmente está compuesta de cuatro miembros, a saber.- el mencionado miembro pre-sidente que es el funcionario ejecutivo, y los otros tres miembros-arriba expresados en representación de los tres partidos políticos-principales de la Isla de Puerto Rico, y cada uno de estos tres partidos políticos principales disfruta también por ley de igual representa-ción con voz y voto en todas las juntas y organismos electorales crea-dos por la vigente Ley Electoral.
”4. — Que a los fines de hacer los trabajos preparatorios para las futuras elecciones generales que se celebrarán en Puerto Rico en el mes de noviembre del año 1936 de conformidad con disposiciones de la Ley Orgánica y de la Ley Electoral, los miembros de dicha Junta Insular de Elecciones fueron convocados urgentemente para reu-nirse el 2 de octubre de 1935, para conocer importantes asuntos, deliberar sobre ellos y resolverlos mediante acuerdos por votación de los miembros de la susodicha Junta.
“5. — Que dicha reunión de la Junta Insular de Elecciones fue suspendida, hasta dentro de breves días cuando es indispensable y urgente celebrar la reunión para tomar los acuerdos por votación a que se refiere la alegación anterior; y que tal suspensión fué de-bida a la incertidumbre creada en la mente de los miembros de la Junta Insular de Elecciones con motivo de los hechos que se mencio-nan más adelante.
*299“6. — Que, con motivo de la interpretación de la referida Ley Electoral (Ley No. 79 aprobada el 23 de julio de 1919), según quedó enmendada por la Ley No. 5 aprobada el 2 de abril de ■ 1934, la oficina del Procurador General de Puerto Rico ba emitido dos opi-niones contradictorias, con fecha 22 de agosto y 30 de septiembre de 1935, qne afectan a la votación de los miembros que en dicha Junta representan a los partidos políticos principales Unión Republicana y Socialista, y que afectan también a los derechos de representación igual y justa que dicha Ley No. 5 de 1934 ha reconocido a todos los partidos políticos principales de la Isla de Puerto Rico.
“7. — Que los demandantes hacen parte de esta demanda y acompa-ñan con la presente copias de ambas referidas opiniones contradic-torias emitidas por el Procurador General de Puerto Rico.
“8. — Que, a los fines electorales a que se refiere la mencionada Ley No. 5, aprobada el 2 de abril de 1934, los partidos Unión Republicana y Socialista, no están coligados actualmente, ni tampoco estos dos partidos estaban coligados cuando se aprobó ni cuando comenzó a regir dicha Ley No. 5 de 1934.
“9. — Que los partidos Unión Republicana y Socialista son dos partidos principales independientes, y cada uno de los cuales tiene vida viva y activa, de manera separada e independiente uno del otro, con sus respectivos organismos, y sus comités centrales y locales, y, aun más, cada uno de estos dos partidos mantiene independientemente ante la conciencia pública distintos reglamentos, distinta dirección, distinto programa, y distinto símbolo y banderas; y estos dos par-tidos Unión Republicana y Socialista todavía no han convenido, pro-puesto, discutido ni considerado en forma alguna ninguna combina-ción ni coalición para candidatos comunes en ningún precinto de la Isla de Puerto Rico para las elecciones generales de 1936.
“10. — Que los demandantes alegan que la referida Ley Electoral (Ley No. 79 aprobada el 23 de julio de 1919, según quedó enmen-dada por la vigente ley No. 5 aprobada el 2 de abril de 1934) debe ser interpretada dando a sus preceptos aplicación prospectiva, según los principios generales de Derecho y según la doctrina universal de hermenéutica legal que rige en la interpretación de estatutos sustan-tivos, y especialmente a tenor de la letra y del espíritu de la men-cionada ley No. 5 aprobada el 2 de abril de 1934 que establece ‘re-presentación justa e igual permanente’ 'a todos los partidos políticos principales de la Isla de Puerto Rico; y entienden los demandantes que los representantes de los partidos políticos principales Unión Re-publicana y Socialista, lo mismo que el del partido Liberal, disfru-tan cada uno de ellos de voz y voto completo en las deliberaciones *300y votaciones de l'a Junta Insular de Elecciones, y este estado de de-recho prevalecerá hasta que fuere un hecho consumado en el día fu-turo que indica la misma Ley Electoral oí sea cuando se hayan ra-dicado en la oñeina del Secretario Ejecutivo de Puerto Rico de la manera que determina la ley candidaturas comunes o coligadas de estos dos partidos Unión Republicana y Socialista, o de los partidos Unión Republicana y Liberal Puertorriqueño, o de los partidos So-cialista y Liberal Puertorriqueño, o de los partidos Unión Republi-cana, Socialista y Liberal Puertorriqueño, según fuere la situación de hechos en el futuro, cuando entonces los representantes de cada uno de estos referidos tres partidos políticos principales disfrutarán en la Junta Insular de Elecciones de un tercio de voto, de medio voto o de un voto completo, según fuere el caso futuro.
“11. — Que en,la referida opinión emitida por el Procurador General con fecha 30 de septiembre de 1935 se mantiene el criterio de que la mencionada Ley No. 5 de 1934, en lo que se refiere a la votación de los representantes de los partidos Unión Republicana y Socialista antes de la-fecha indicada en la misma Ley Electoral para la radi-cación de candidaturas coligadas, debe ser interpretada en sentido retrospectivo,_ o sea aplicando a hechos ocurridos en septiembre de 1932 (para las elecciones generales de 1932) una ley aprobada el 2 de abril de 1934, que, en lo que se refiere a la restricción de los votos de los miembros de dicha Junta, fué provista para ser aplicada a otros hechos posteriores que todavía no han ocurrido.
“La interpretación del Procurador General según su mencionada opinión de 30 de septiembre de 1935 se funda en meras conjeturas sobre sucesos que no han acaecido y que son inseguros y aleatorios.
“El miembro representante del partido Liberal en la Junta Insular de Elecciones mantiene el mismo criterio expresado por el Pro-curador General en su opinión de fecha 30 de septiembre de 1935, y el miembro presidente que es el funcionario ejecutivo de la Junta Insular de Elecciones se dispone a poner en vigor la susodicha Ley No. 5 de 1934 siguiendo el criterio de la opinión de fecha 30 de septiembre de 1935, o sea privando de medio voto a cada uno de los representantes de dichos partidos Unión Republicana y Socialista en dicha Junta.
“Que la actitud del presidente de la Junta Insular de Elecciones y del miembro liberal de dicha Junta según se ha expresado pone en inminente peligro el derecho de los partidos Unión Republicana y So-cialista y de sus respectivos representantes en dicha Junta, por cuanto teniendo cada uno de los representantes de estos dos partidos medio voto en la Junta Insular de Elecciones antes de radicarse las candida-*301turas para las elecciones generales ele 1936 en la fecha expresada para ello en la Ley Electoral, serían perjudicados estos dos partidos Unión Republicana y .Socialista, y tales votaciones de medio voto de cada uno-de los representantes de esos dos partidos principales Unión Repu-blicana y Socialista serían una violación de la letra, del espíritu y de la intención de la Asamblea Legislativa de Puerto Rico en la mencionada Ley No. 5 de 1934 que otorga representación legal y justa permanente a los tres partidos políticos principales de la Isla de Puerto Rico.
“12. — Que el perjuicio y peligro inminente a que se refiere la alegación anterior, puede ser producido contra cualquiera de los par-tidos Unión Republicana y Socialista en las votaciones sobre inclu-sión y exclusión del registro de electores de estos partidos, según los trámites que a tal efecto provee la Ley Electoral, que es uno de los asuntos importantes que habrá de considerar y sobre ellos votar la Junta Insular de Elecciones próximamente.
“13. Que, para aclarar la situación que han creado las susodichas opiniones contradictorias emitidas por la oficina del Procurador General, y para impedir la desigualdad e injusticia inminente según se expresa arriba, y como un remedio contra la incertidumbre e insegu-ridad que dichas opiniones contradictorias han creado en el seno de la Junta Insular de Elecciones, y para evitar multiplicidad de pleitos dilatorios que pudieran entorpecer la buena marcha de tan importante organismo como la Junta Insular de Elecciones, los demandantes acu-den con el presente recurso ante esta Hon. C'orte acogiéndose a la vigente ‘Ley Uniforme de Sentencias Declaratorias’ aprobada el 25 de abril de 1931.
“En virtud de todo lo cual, dichos demandantes ruegan que, previos los trámites legales del caso, esta Hon. Corte se sirva en su día dictar la correspondiente sentencia o decreto declaratorio en el sentido de que la Ley Electoral, según quedó enmendada por la Ley No. 5 aprobada el 2 de abril de 1934, debe ser interpretada de con-formidad con el criterio de los demandantes según queda expresado en el hecho décimo de esta demanda, o sea que mientras sea un hecho consumado la radicación futura en Secretaría Ejecutiva de Puerto Rico de candidaturas comunes o coligadas de los referidos partidos principales Unión Republicana y Socialista, o de los partidos Unión Republicana con el Liberal Puertorrqueño, o del Liberal Puertorri-queño con el partido Socialista, o de los tres partidos principales, hasta entonces los dos partidos Unión Republicana y Socialista dis-frutan de un voto completo en las deliberaciones y votaciones de la Junta Insular de Elecciones; y se solicita de esta Hon. Corte, además, *302que dicte una orden requiriendo al presidente de la Junta Insular de Elecciones que se abstenga de realizar acto alguno que cobiba el ejercicio y el peso de un voto completo a cada uno de los representan-tes de los partidos Unión Republicana y Socialista en la Junta Insular de Elecciones, basta su dí'a futuro, con los demás pronunciamientos legales pertinentes en ley y justicia.”
La corte de distrito declaró sin lugar una excepción previa por defecto de partes demandadas y declaró con lugar una excepción previa de falta de tedios suficientes para constituir una causa de acción. Los demandantes se negaron a enmen-dar y tan apelado de una sentencia declarando sin lugar la demanda. De la resolución declarando con lugar la excep-ción previa de falta de tectos suficientes para constituir una causa de acción, tomamos el siguiente extracto:
“En cuanto a la segunda cuestión, o sea la excepción previa de falta de causa de acción, de una lectura cuidadosa de la demanda no aparece que realmente exista una controversia o discrepancia a resolver en el seno de la Junta Insular de Elecciones con respecto a la interpretación de la Ley Electoral que requiera actuación alguna por parte de este Tribunal. La sección 13 de la Ley Electoral, tal como quedó enmendada por la Ley núm. 5 de 1934 (Leyes de dicho año, pág. 189), dice, en lo que respecta a partidos principales que se coligaren para unas elecciones generales, que cada miembro de los partidos coligados, si fueren dos, disfrutará de medio voto en las decisiones de las juntas electorales. La Sección 14 define lo que se llama ‘partidos principales’ al efecto de que serán los tres partidos políticos cuyos candidatos para Comisionado Residente de Puerto Rico a los Estados Unidos, obtuvieron en la columna de candidatu-ras generales, el mayor número de votos en las últimas precedentes elecciones. Alega la petición o demanda en este caso, que el miembro o representante del partido Liberal y el Presidente de la Junta Insular de Elecciones, se disponen a poner en vigor l'a anterior dispo-sición siguiendo la opinión del Procurador General de fecha 30 de septiembre de 1935, o sea privando de medio voto a cada uno de los representantes de los partidos demandantes en dicha Junta.
“La ley sobre sentencias o decretos declaratorios no puede servir de vehículo para que un tribunal emita simplemente una opinión que pueda o no ser seguida por las personas interesadas, sino que expresamente dispone que la sentencia o decreto que al efecto se dicte por el tribunal, haya de poner fin a una controversia o despejar *303xina incertidumbre (sección 5 de la ley). Nío aparece de la demanda que exista controversia alguna entre las partes, sino una mera dife-ferencia de opinión, y no existiendo tal controversia no-puede baber tampoco incertidumbre en cuanto a la forma y manera que han de adoptar para la votación los miembros demandados de la Junta Insular de Elecciones. Toda la cuestión planteada en la petición o demanda se reduce a resolver si existe o no una coalición entre los partidos Unión Republicana y Socialista, lo cual es pura y simple-mente una cuestión de becbo. El procedimiento de sentencia o de-creto declaratorio puede establecerse cuando existe divergencia acerca de la interpretación o validez de algún estatuto, ordenanza, contrato -o franquicia (sección 2 de la Ley), y si para considerar y resolver la misma está envuelta la determinación de un becho, entonces puede tal becbo ser considerado y resuelto en la misma forma que en cualquier •otro pleito civil; pero cuando el estatuto, la ordenanza, el contrato o Ja franquicia no dan lugar a divergencia o discrepancia en su interpretación, porque su letra está libre de toda ambigüedad, no procede entonces la aplicación de la Ley de Sentencias Declarato-rias. ’ ’
 Si la corte de distrito, en la segunda cláusula de la última oración en el párrafo que antecede quiso decir que el lenguaje usado en el penúltimo párrafo de la Sección 13 de la Ley de Inscripciones y Elecciones de 1919 (núm. 79, pág. 531), tal como fué enmendada en 1934 (Leyes de ese año, núm. 5, págs. 189-195), está tan exento de ambigüedad que no deja lugar a dudas o a interpretaciones, entonces no podemos concurrir con ese criterio. El párrafo en cuestión provee:
“Cuando dos partidos principales se coligaren para unas elec-ciones generales, radicando en las oficinas del Secretario Ejecutivo ambas candidaturas generales con candidatos comunes en treinta o más precintos de la Isla, entonces cada miembro de los partidos co-ligados disfrutará de medio voto en las decisiones de las juntas elec-torales. ’ ’
Si este lenguaje significa lo que se interpretó decía en la primera de las dos opiniones suministradas al Presidente de la Junta de Elecciones por el Departamento de Justicia o si debe interpretarse en la forma que lo fué por el referido De-*304parlamento en la segunda de las dos opiniones, es cuestión a debatir. Ella es una que no fué resuelta por la corte dé distrito. Por el contrario, la dicha corte inferior asumió, sin resolverlo, que los dos partidos que habían formado una coalición para fines electorales en 1932 tenían derecho tan sólo a medio voto cada uno como miembros de la Junta Insular de Elecciones durante el período de inscripciones de 1936, no obstante haberse alegado que para los fines de ese año electoral no existe tal coalición. Al hacerlo así, la corte desde luego eludió la cuestión directamente planteada por la demanda.
Ni la cuestión relativa a la forma en que debe ser inter-pretado el estatuto, ni la cuestión atinente a si el estatuto estaba sujeto a interpretación se hallaban propiamente ante la corte de distrito. Esas cuestiones se dirigen a los méritos de la supuesta controversia, más no a la suficiencia de la de-manda. La única cuestión planteada por la excepción previa de falta de hechos suficientes para determinar una causa de acción fué la de si los hechos alegados en la demanda dan derecho a los demandantes a que se determine judicialmente la intención legislativa. Los demandantes no fueron oídos sobre la cuestión últimamente mencionada y deben tener la oportunidad de serlo sobre la misma antes de que ella sea de-terminada por la corte de distrito o por este tribunal.
Lo que la corte de distrito resolvió definitivamente fué que la demanda no aducía hechos suficientes para determinar una causa de acción toda vez que no demostraba la existencia de una controversia judicial. Admitiendo, según lo hacemos, que debe existir tal controversia (Borchard “On Declaratory Judgments”, pág. 26; 87 A.L.R. 1213; 68 A.L.R. 117; 50 A.L.R. 45) la única cuestión ante nos es si la corte de distrito cometió o no error al decidir que no existía controversia al-guna.
No solamente tenían los demandantes un interés tangible en obtener sentencia sino que había una reclamación contraria y el procedimiento era contencioso por naturaleza. Borchard, *305págs. 26, 27. Tenemos aquí no sólo la semilla en estado de madurez de nna controversia real, sino nna batalla en todo sn apogeo. Borcbard, pág. 41. La disputa tiene todos los indicios de nna controversia real, gennina y efectiva. La cuestión no es académica. Los demandantes están alegando un derecho contra demandados que tienen intereses en contra-rio. El interés de los demandantes es presente, no futuro. La acción no es ficticia ni se trata de un pleito resultante de una colusión para obtener una opinión. No tenemos du-das de que una sentencia final en el presente caso resolverá la controversia. Esta no sólo es genuina sino que está pen-diente de una decisión, teniendo los demandantes y los deman-dados intereses potencial y efectivamente opuestos. Los ale-gados derechos de los demandantes aparecían estar directa-mente en controversia y en peligro. Los hechos están sufh cientemente completos, maduros, próximos y en sazón para colocar a los demandantes ante su adversario y para justifi-car la expedición de un recurso judicial. Borchard, págs. 31-36. La demanda pudo haber sido más específica respecto a actos tangibles o a amenazas que tendían a suscitar una aprensión justificable, temor, y peligro de daños legales. Pero los hechos aducidos demuestran a nuestro juicio que el peligro no es demasiado remoto. Borchard, pág. 38; State v. Dammann, 254 N.W. 759, 761; Wingate v. Flynn, 139 N.T. Misc. Rep. 779, confirmado en 256 N.Y. 690; Bareham v. Rochester, 246, N.Y. 140, 158 N.E. 51; In re Freeholders v. Hudson County, 143 Atl. 536, 537; Miller v. Miller, 149 Tema. 463; Washington-Detroit Theatre Co. v. Moore, 249 Mich. 673; Sullivan & Sons. Mfg. Co. v. Ideal Buildmg & Loan Assoc., 313 Pa. 407, 98 A.L.R. 1; Moore v. Moore, 147 Va. 460, 137 S.E. 488; y véase además, 87 A.L.R. 1236; 68 A.L.R. 126 y 50 A.L.R. 51.
Una excepción previa admite todos los hechos bien alega-dos. No se pretende que los hechos aducidos en la demanda no lo estuvieran. Los hechos que la corte de distrito tuvo ante sí están incontrovertidos. Aun si hubiese surgido la *306contienda al radicarse la contestación no habría cuestiones complicadas de hecho. Ante las cortes insulares no existen los juicios por jurado. El tomar las declaraciones de testi-gos, cuando éstas son necesarias, no podría causar mayores inconvenientes. Borchard, págs. 114-117. Sea ello como fuere, no podemos convenir con la corte de distrito en que la cuestión presentada por la demanda es puramente una de hecho. Eliminando cualquier cuestión mixta de hecho y de derecho, toda cuestión de hecho en el presente recurso será incidental y estará subordinada a las conclusiones legales a que se llegue. La cuestión primordial es una de interpreta-ción estatutaria.
Debe revocarse la sentencia apelada, declararse sin lugar la excepción previa de falta de hechos para determinar una causa de acción y devolverse el caso para ulteriores procedi-mientos no inconsistentes con esta opinión.